Citation Nr: 0109309	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
widow's pension benefits in the amount of $1,043.00.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to May 1946.  
The veteran died in May 1995.  The appellant in this matter 
is the veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted in part the appellant's request for 
entitlement to waiver of the overpayment.  The original amount 
of overpayment had been determined to be $10,826.00.  The 
Committee determined that the appellant was entitled to a 
waiver in the amount of $9,783.00, but that she was not 
entitled to a waiver in the amount of the remaining $1,043.00, 
which represented the amount already recovered by a prior 
amended award action.  The appellant filed a timely notice of 
disagreement with the Committee's decision and perfected a 
substantive appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim for waiver of 
overpayment has been obtained.

2.  There is no indication of fraud, misrepresentation, or 
bad faith by the appellant.

3.  The appellant was notified that she was entitled to VA 
widow's pension benefits in December 1996 in an amount 
payable based upon a reported zero dollars annual income and 
no dependents.  The notice set forth that the appellant was 
responsible for immediately reporting changes in income, 
dependency status or address.

4.  In September 1998 the appellant was provided a reminder 
letter from the RO which reiterated that if she did not 
report any changes in income or dependency status, an 
overpayment could be created.

5.  The appellant did not inform VA that she had been 
receiving Social Security income until December 1998, which 
resulted in the overpayment.

6.  Based upon information regarding the appellant's Social 
Security income from December 1996, her benefits were amended 
to reflect such additional income in April 1999.

7.  By letter dated in November 1999, VA notified the 
appellant that her request for a waiver had been granted in 
part, in the amount of $9,783, and had been denied in part, 
the amount of $1,043 which had already been recovered.

8.  The appellant was at fault in the creation of the 
overpayment. 

9.  It is not shown that recovery of the overpayment of 
compensation benefits would deprive the appellant of basic 
necessities of life.

10.  Failure to recover the overpayment would result in an 
unfair gain to the appellant.

11.  Recovery of the overpayment does not defeat the purpose 
for which compensation benefits were awarded.

12.  The appellant is not shown to have changed her position 
to her detriment as a result of reliance on the compensation 
benefits at issue.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant. 38 U.S.C.A. § 5302(c) (West 1991); 38 
C.F.R. §§ 1.962(b), 1.965(b) (2000).

2.  Recovery of an overpayment of compensation benefits in 
the amount of $1,043.00 would not be against equity and good 
conscience. 38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The appellant is seeking entitlement to a waiver of 
overpayment in the amount of $1,043.00, which represents the 
amount recovered by VA from an original overpayment of 
$10,826.00, and for which the Committee has not granted a 
waiver.
In the interest of clarity, the Board will review the law, VA 
regulations and other authority which are generally relevant 
to this case; briefly describe the factual background of the 
claim; and then proceed to analyze the issue and render a 
decision.

Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which has held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA of 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096 (2000).

By virtue of the Committee's notices and determinations, 
including a statement of the case, the appellant was given 
adequate notice of the pertinent regulations pertaining to 
her claim for waiver of an overpayment of her pension 
benefits.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).


Criteria

Under relevant law and regulations, an improved death pension 
is a benefit payable by the VA to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if, among other things, the 
surviving spouse meets the net worth requirements and has an 
annual income not in excess of the applicable maximum annual 
pension rate.  38 U.S.C.A. § 1521(c); 38 C.F.R. §§ 3.3(b)(4), 
3.23, 3.24, 3.274 (2000).  The maximum annual rate is 
periodically increased from year to year.  38 C.F.R. § 
3.23(a) (2000).  Payments of any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received unless specifically excluded. 38 C.F.R. § 
3.271(a) (2000).

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits. 38 U.S.C.A. § 1506 
(West 1991); 38 C.F.R. §§ 3.277, 3.660 (2000).  



Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived. 
38 C.F.R. § 3.660(a)(3) (2000). 

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver. 
38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.963(a) 
(2000).  

If there is no indication of fraud, misrepresentation, or bad 
faith in the record, the indebtedness shall be waived if the 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5301(a) (West 1991); 38 C.F.R. §§ 
1.962, 1.965 (2000).

Consideration of equity and good conscience is intended to 
reach a result that is not unduly favorable or adverse to 
either the claimant or the Government.  It is intended to 
achieve a result that is fair.  38 C.F.R. § 1.965(a) (2000).  
Six non-exclusive elements are set forth in the regulations 
that must be addressed to determine whether the facts and 
circumstances in a particular case dictate that collection of 
an overpayment would be against equity and good conscience.  

The following six elements, which are not intended to be all 
inclusive consist of: (1) the fault of the debtor; (2) 
balancing of faults between the debtor and the VA; (3) undue 
hardship of collection on the debtor; (4) a defeat of the 
purpose of an existing benefit to the appellant; (5) the 
unjust enrichment of the appellant; and (6) whether the 
appellant changed positions to his/her detriment in reliance 
upon a granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a) (2000).  Each of the six elements must be addressed.  
See Ridings v. Brown, 6 Vet. App. 544, 546 (1994). 

Factual Background

Initially, the Board points out that the amount of the debt 
is not in issue.  In 
November 1996, the appellant submitted an application for 
pension benefits.  At that time, she reported no dependents 
and no income.  In December 1996, the RO notified the 
appellant that she was entitled to the maximum standard 
pension benefit based upon the reported zero dollars annual 
income and no dependents.  The notice set forth that the 
appellant was responsible for immediately reporting changes 
in income, dependency status or address.

In September 1998 the appellant was provided a reminder 
letter from the RO which reiterated that if she did not 
report any changes in income or dependency status, an 
overpayment could be created.  In December 1998, the 
appellant informed the RO that she had been receiving Social 
Security income.  

Based upon information regarding the appellant's Social 
Security income which showed that she had been in receipt of 
Social Security benefits from October 1996, the RO determined 
that the appellant had received Social Security income in 
1996 in the amount of $4,392.  By letter dated in February 
1999, it was proposed that her benefits be reduced effective 
as of December 1996, so that the overpayment which was 
created may be recovered.

By letter dated in April 1999, the RO notified the appellant 
that, pursuant to the February 1999 proposal, her pension 
benefits had been reduced effective as of December 1996, so 
that the overpayment which was created could be recovered.  
The period of overpayment was from December 1, 1996 through 
March 31, 1999.

In September 1999 the appellant requested that the 
overpayment be investigated, and advised that she did not 
believe an overpayment had been created.

Received in October 1999 was a Financial Status Report (VA 
Form 20-5655) signed by the appellant.  At that time the 
appellant indicated that she was a widow with no dependents.  
Under net monthly income, the appellant indicated that she 
received monthly compensation in the amount of $382.00 
(Social Security) and $102.00 (VA).  The total monthly net 
income was $490.00.  The appellant listed her average monthly 
expenses as follows:

Average Monthly Expenses
Amount (Pesos)
(USD as per 
RO)
Rent or mortgage payment:
Food:
Other living expenses:
Personal medical caretaker:
800.00
2,000.00
5,000.00
2,000.00
$  10.12
$ 197.65
$ 494.08
$ 197.63
Total Monthly Expenses:
9,800.00
$968.40

As the appellant's combined monthly net income was said to be 
$490.00 and her total monthly expenses were said to be 
$968.40, her net monthly negative balance was $478.40.

In November 1999, the Committee granted, in part, the 
appellant's claim for a waiver of the indebtedness.  At that 
time the Committee found that the appellant demonstrated a 
small degree of excusable fault in the creation of the debt.  
The Committee considered her personal background, including 
age, health, experience, and understanding at the time the 
debt was created.  It was shown that current and near future 
income, net worth, and expenses, were such that collection of 
the balance of the debt would have impaired the ability to 
provide for basic necessities.  Therefore, the Committee 
concluded that financial hardship did exist, and collecting 
the debt would defeat the purpose of the benefit.  Based upon 
this, the Committee granted a waiver in the amount of 
$9,783.00.  

The Committee also determined that the withholding of a 
portion of the appellant's benefits that was applied to the 
debt did not cause an undue financial hardship, as it was 
taken from retro benefits.  The Committee concluded that the 
appellant would be unjustly enriched if said funds were to 
have been refunded to her, causing her, in essence, to be 
paid twice for the same period of time.  Accordingly, the 
Committee denied the request for waiver in the amount of 
$1,043.00.

In January 2000, the appellant filed a notice of disagreement 
with the decision of the Committee, requesting that a waiver 
be granted in the amount of $1,043.00, which represented the 
amount that had not been waived.  In May 2000, the appellant 
perfected a substantive appeal.

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
appellant's claim, including any relevant records adequately 
identified by the appellant as well as authorized by her to 
be obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)).

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  As set forth above, the new law revises the 
former 38 U.S.C.A. § 5107(a) to eliminate the requirements 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.

In the case at hand, the Board finds that the appellant is 
not prejudiced by its consideration of her claim pursuant to 
this new law without it first being considered by the RO.  As 
set forth above, VA has already met all obligations to the 
appellant under this new law.  Moreover, the appellant has 
been afforded the opportunity to submit evidence and argument 
on the merits of the issues on appeal, and has done so.  In 
view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the appellant's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.

As indicated herein above, recovery of overpayments of any 
benefits made under laws administered by the VA shall be 
waived if there is no indication of fraud, misrepresentation, 
or bad faith on the part of the person or persons having an 
interest in obtaining the waiver and recovery of the 
indebtedness from the payee who received such benefits would 
be against equity and good conscience.  38 C.F.R. § 1.963(a) 
(2000).  The RO did not find fraud, misrepresentation or bad 
faith.  The Board concurs with the RO that there was no 
willful failure on the appellant's part to disclose a 
material fact with an intent to obtain or retain eligibility 
for VA benefits, and thus there is no fraud, 
misrepresentation, or bad faith.

Nevertheless, before recovery of indebtedness can be waived, 
it must also be shown that it would be against the principles 
of equity and good conscience to require the appellant to 
repay the debt to the government. 38 C.F.R. §§ 1.963, 1.965 
(2000).

The standard of "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration is given to the 
following elements of 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor.  Whether the actions of the debtor 
contributed to the creation of the debt.

2.  Balancing of faults.  Weighing of the fault of the debtor 
against that of the VA.

3.  Undue hardship.  Whether collection would deprive the 
debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

5.  Unjust enrichment.  Whether failure to make restitution 
would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Whether reliance 
on VA benefits resulted in relinquishment of a valuable right 
or the incurrence of a legal obligation.

The appellant asserts that she is sick and that she requires 
permanent medical treatment.  She indicated that her medical 
costs were great and that she did not have enough money for 
her daily living expenses, which include rent, food and 
transportation.  While the Board does not question the 
appellant's intentions, it must assert that as she failed to 
disclose her Social Security income, at least a small degree 
of fault of the overpayment lies with the appellant.  She was 
on notice from the RO to provide prompt information for the 
change of status, to include income.  VA showed no fault in 
the creation of this debt, thus the appellant exhibited a 
greater degree of fault.

As the Committee has already conceded, while the collection 
of the overpayment in the amount of $9,783.00 would have 
proved to create undue hardship on the appellant, a waiver in 
the amount of $1,043.00 would not as this occurred when VA 
amended the appellant's award effective February 1, 1998 to 
January 1, 1999, giving her credit for unreimbursed medical 
expenses during 1998.  This action was authorized in 
September 1999, and since the appellant had not been paid 
from February 1998 to January 1999, she was not entitled to 
the $1,043.00.  

VA cannot refund benefits to which the appellant had no legal 
entitlement.  To do so would result in being paid twice for 
the same benefit in the same period of time.  In view of the 
foregoing, it has not been shown that financial hardship 
would result from failure to refund the amount of $1,043.00.  
Rather, a refund which would result in being paid twice would 
result in the unjust enrichment of the appellant.  The Board 
also finds that failure to make restitution of the full 
amount of the remaining overpayment would not defeat the 
purpose of pension benefits.  Finally, it has neither been 
alleged nor shown that reliance on the appellant's pension 
benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation. 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the appellant's 
claim for waiver of recovery of overpayment.  


ORDER

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits in the amount of $1,043.00 is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

